UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7283


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL JOHN MAISEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cr-00003-JPB-JPM-1)


Submitted: November 18, 2021                                 Decided: December 2, 2021


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael John Maisey, Appellant Pro Se. Shawn Michael Adkins, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael John Maisey seeks to appeal the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and the court’s

order denying his motion for reconsideration.        During the pendency of this appeal,

however, Maisey completed his term of imprisonment and was released from incarceration.

Accordingly, we dismiss the appeal as moot. See Fleet Feet, Inc. v. NIKE, Inc., 986 F.3d

458, 463 (4th Cir. 2021) (“If an event occurs during the pendency of an appeal that makes

it impossible for a court to grant effective relief to a prevailing party, then the appeal must

be dismissed as moot.” (internal quotation marks omitted)). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2